Fourth Court of Appeals
                                San Antonio, Texas
                                     February 22, 2019

                                   No. 04-18-00716-CV

                                     John MAGNESS,
                                        Appellants

                                             v.

                                    Sheppard BAKER,
                                        Appellees

               From the 83rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 32335
                        Honorable Robert Cadena, Judge Presiding


                                      ORDER

        The Appellant’s Motion to Extend Time to File Reply Brief is hereby GRANTED. Time
is extended to March 13, 2019.


      It is so ORDERED on this 22nd day of February, 2019.

                                                                     PER CURIAM




      ATTESTED TO: ______________________________
                  KEITH E. HOTTLE,
                  Clerk of Court